 FERLAND MANAGEMENT COMPANYFerland Management Company and Rhode IslandWorkers Union, Ind. Cases I -CA- 11531, I -CA11720, and 1-RC-14352November 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 16, 1977, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge to the extent consistent herewith, to modify hisremedy so that interest is to be computed in themanner set forth in Florida Steel Corporation, 231NLRB 651 (1977),2 and to adopt his recommendedOrder, as modified herein.The Administrative Law Judge found, and weagree for the reasons set forth by him, that Respon-dent embarked on a course of unlawful conduct onFebruary 27, 1976,3that the Union achieved majori-ty status in an appropriate unit of Respondent'semployees on February 28,4and that, because ofRespondent's unlawful conduct during the criticalperiod, the election conducted in Case 1-RC-14352should be set aside and the petition in that proceed-ing dismissed.The Administrative Law Judge further found thatRespondent violated Section 8(a)(5) and (1) of theAct by refusing to bargain with the Union as ofFebruary 27, the date of Respondent's first knownunfair labor practice. Although we agree with theAdministrative Law Judge that Respondent violatedSection 8(a)(5) and (1) of the Act, we do not adoptI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).3 All dates hereinafter are 1976 unless otherwise indicated.4 The General Counsel has excepted to the Administrative Law Judge'sfinding that employee Albert LaFontaine signed an authorization card forthe Charging Party. herein called the Union, in reliance on a misrepresenta-tion and that, therefore, the card should not be counted in determiningwhether or not the Union represented a majority of Respondent's233 NLRB No. 69his rationale for so finding, nor do we agree that thebargaining obligation attached as of February 27.The record establishes, as the Administrative LawJudge found, that the Union achieved majority statuson the basis of authorization cards on February 28,5that Respondent's unlawful conduct, aimed atdiscouraging employee support for the Union, had atendency to undermine such majority status andprecluded the holding of a fair election on April 16,and that the Union lost that election. The Adminis-trative Law Judge failed to mention, however, theuncontradicted evidence that, by letter dated April20, the Union requested that Respondent recognizeand bargain with it, and that, by letter dated April29, Respondent refused to do so.In these circumstances, we conclude, in agreementwith the Administrative Law Judge, that the continu-ing impact of Respondent's coercive conduct is suchas to render a fair election unlikely and that,therefore, the authorization cards signed by employ-ees are a more reliable indication of their desire forrepresentation. Accordingly, we conclude that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain with the Union as of April 20,the date the Union demanded recognition.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Ferland Management Company, Pawtucket,Rhode Island, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:Substitute the following for paragraph i(b):"(b) Refusing to recognize and bargain with theRhode Island Workers Union, Ind., as the exclusiverepresentative of all the employees in the bargainingunit described below:"All full-time and regular part-time maintenance,janitorial, and landscape employees of the Re-spondent, employed at service locations at whichemployees. We find it unnecessary to pass upon the validity of LaFontaine'scard inasmuch as we find that, even without counting LaFontaine's card,the Union achieved majority status on February 28, 1976.5 Respondent contends that the Union never achieved majority status.contesting the validity of certain authorization cards. We find no ment tothis contention. As the Administrative Law Judge found, the Union's cardmajority continued at least through April 14. Furthermore, Respondent'spayroll records, admitted into evidence at the hearing without objection,indicated that the same employees were in the bargaining unit on April 21 ason April 14. and there is no evidence that any employee who signed anauthorization card withdrew or revoked such authorization.6 Trading Por,t. Inc., 219 NLRB 298, 301 (1975). We note thatRespondent's unfair labor practices occurring before April 20 are otherwiseremedied by our Order herein.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has custodial management contracts,including Four Seasons North and Plaza Village,Woonsocket; Four Seasons South, Warwick;Four Seasons West, West Warwick; and GeorgeStreet Apartments, Pawtucket, Rhode Island,excluding guards and supervisors as defined inSection 2(1 1) of the Act."1T IS FURTHER ORDERED that the election in Case 1-RC-14352 be, and the same hereby is, set aside, andthat the petition in Case I-RC-14352 be dismissed.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thisconsolidated proceeding was heard before me on October5, 6, 26, and 27, 1976,1 at Providence, Rhode Island.Charges were filed in Cases I-CA-11531 and I-CA-11720,on March 15 and April 28, respectively, by Rhode IslandWorkers Union, Inc., hereafter called the Union. Com-plaints and an amended consolidated complaint issuedbased on these charges. Ferland Management Company,herein variously called Respondent, the Employer, and theCompany, filed timely answers denying any unfair laborpractices. The consolidated complaints alleges that Re-spondent violated Sections 8(a)(l), (3), and (5) of the Actby interrogating its employees about their union activities;by soliciting grievances from employee Milton Teasdale inorder to discourage his union activity and promising him awage increase and other benefits on condition he ceaseunion activity; by issuing a written instruction to MiltonTeasdale, on March II 1, that he could not work Saturdaysor through the lunch period and by discharging him onMarch 12, all because of his union activities; by unlawfullyrefusing to bargain with the Union; and by engaging in acourse of conduct designed to destroy the Union's majoritystatus and make a fair election impossible.In Case I-RC-14352, the Union filed a petition forelection on March 11. The parties executed a Stipulationfor Certification Upon Consent Election on April 2, whichthe Regional Director approved on April 5. An electionwas conducted on April 16 in a unit of maintenance,janitorial, and landscape employees of Respondent. Therewere 11 votes cast for the Union, 20 against, and Ichallenged ballot. The Union filed objections to theelection on April 22, and, on July 6, the Regional Directorissued a Report on Objections directing a hearing onObjections 2 and 4, which alleged matters covered by thecomplaints, and consolidated Case I-RC-14352 for hear-ing with Cases 1-CA-11531 and I-CA-11720.Upon the entire record, including my observation of thewitnesses as they testified, and after due consideration ofthe able posttrial briefs filed by the parties, I make thefollowing:I All dates herein are in 1976 unless otherwise specified.2 The facts set forth herein are based on a synthesis of the creditedaspects of the testimony of all witnesses, the exhibits, and carefulconsideration of the logical consistency and inherent probability of the factsfound. Although I may not, in the course of this decision, advert to all of theFINDINGS AND CONCLUSIONSi. RESPONDENT'S BUSINESSThe complaint alleges, Respondent admits, and I findthat Respondent is a Rhode Island corporation withprincipal office and place of business at Pawtucket, RhodeIsland, where it is engaged in construction of houses,apartments, and commercial buildings and the manage-ment of real estate property; and that Respondent annuallypurchases and receives, at its Pawtucket and other RhodeIsland locations, goods and materials valued in excess of$50,000, which are shipped directly from points outside theState of Rhode Island. I further find that Respondent isnow and has been at all times material herein an Employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence2I. The appropriate unit and its membersThe consolidated complaint alleges and Respondentadmits that the appropriate collective-bargaining unitinvolved in this case is composed of all full-time andregular part-time maintenance, janitorial, and landscapeemployees of Respondent, employed at service locations atwhich Respondent has custodial management contracts,including Four Seasons North and Plaza Village, Woon-socket, Rhode Island; Four Seasons South, Warwick,Rhode Island; Four Seasons West, West Warwick, RhodeIsland; and George Street Apartments, Pawtucket, RhodeIsland, excluding guards and supervisors as defined inSection 2(11) of the Act.The parties stipulated that the following named employ-ees were employed in the above-described unit throughoutthe period from and including the workweek endingFebruary 11 through the workweek ending April 14:Allan MorrisonRoland MorinNorman BoydFred BrowneLaurent GuilbaultGeorge MurdockJames KellyEdward GodfreyKenneth BouvierAlbert La FontaineR. J. FernandesPatrick DemersRobert MauriceWalter MauriceRaymond DohringRaymond TeasdaleRobert ResendesHarvey WilliamsMichael LanctotEric FrancisEdward TyerellT. W. GramstorffRobert GouletStephen J. Covillrecord testimony or documentary evidence, it has been carefully weighedand considered and to the extent that testimony or other evidence notmentioned herein might appear to contradict the findings of fact, thatevidence has not been disregarded but has been rejected as incredible.lacking in probative worth, surplusage. or irrelevant.468 FERLAND MANAGEMENT COMPANYThe parties further agreed that (1) Kim Davis andStephen Casey were employees in the unit, for the periodfrom and including the week ending February 11, untilboth were terminated on March 26; (2) Paul Dansereauwas an employee in the unit beginning with the weekending February II until March 10 when he ceased to bean employee; (3) the status of Ronald Bessette, whoworked throughout the period first set forth above, as anemployee in the unit or as a supervisor excluded therefromwill be dependent on the ultimate decision in this case as tohis supervisory status; (4) although a unit employee untilhis discharge on March 12, the inclusion or exclusion ofMilton Teasdale in the unit thereafter will depend on thedisposition of the complaint allegation that he wasunlawfully discharged; (5) that Respondent takes theposition Michael Merola was discharged on March 12, andJohn Russell no longer worked after January 21, whereasthe General Counsel contends Merola and Russell contin-ued as unit employees until later dates; that Kevin Meehanwas a unit employee during the weeks ending February I 1,18, and 25; and that Dominic Giorgianni was employedfrom the week ending March 10 through the week endingApril 14.The parties further agree that no individuals other thanthose named above were members of the unit during theperiod beginning with and including the week endingFebruary 11 through the workweek ending April 14.With regard to John Russell, the evidence is contrary toRespondent's position that he should not be considered asa unit employee after January 21, solely because that wasthe last day he actually worked. Richard Ferland, directorof property management for Respondent, a statutorysupervisor with total control over the day-to-day opera-tions of the property management department with whichthis case is concerned, testified that Russell last worked onJanuary 21, at which time he advised the Company he wasgoing to see a doctor; that Russell later advised theCompany's supervisor, Spear, that he was still out sick;that Russell's weekly timecards continued to carry thenotation that he was out sick all week through the payperiod ending March 17; and that Russell was notseparated from the Company payroll until March 25, whenthe Company received an unemployment inquiry fromCalifornia regarding Russell and Ferland sent a memo topersonnel to classify him as a voluntary quit. Russell'sname appears on the stipulated compilation of Respon-dent's payroll for each and every payroll beginning withthe week ending April 14. Furthermore, Respondentincluded Russell's names on a list of employees submittedto the Regional Director of Region I on March 29 inconnection with Case l-RC-14352, and a list of dischargesand quits received into evidence by stipulation as authenticand accurate shows Russell quit on March 26. In all thecircumstances, the preponderance of the evidence clearlyestablishes that John Russell was a unit employee on sickleave until terminated as a voluntary quit. The date of hisactual termination is given by Ferland as March 25, and bystipulation as March 26, yet his name appears on a list ofemployees submitted 'by Respondent to the RegionalDirector on March 29, and in every week through April 14of a stipulated compilation of the payroll. Though thematter is clearly not one easily susceptible to exactdetermination, I am persuaded from the logical probabili-ties of the situation that he was actually terminated onMarch 25 or 26, during the workweek ending March 31,when the March 29 list was prepared; 3 that the compila-tion of employees on the payroll is in error in continuinghis name during the April 7 and 14 payrolls; and that thestipulation of the parties to the written list of quit anddischarged employees, received into evidence which listsRussell as quit on March 26, takes precedence overFerland's testimony that Russell was terminated March 25.I therefore conclude Russell was an employee on sick leaveuntil he was terminated on March 26 and remained amember of the appropriate unit through that date.The case of Michael Merola is similar to that of Russellwith respect to confusion of dates. Ferland testified that hefired Merola in the first quarter of 1976. Merola'spersonnel envelope bears the notation that he quit onMarch 12, as does the Employer's compilation of quits anddischarges. However, the stipulated compilation of Re-spondent's payroll shows Merola on the payroll during theweek ending March 31, and a memo to personnel onMerola initiated by Ferland and dated March 26 states: "Italked to Mike yesterday 3/25/76, told him he must showup for work Friday 3/26 or I would consider him avoluntary quit. I gave Chief Spear a note that Mike wouldbe in, which is what Mike told me. Mike did not show up.Process him as a voluntary quit." From the foregoing,particularly the intraoffice memo of March 26, I concludethat Merola was a unit employee until March 26, when hewas removed from the payroll. There is no evidence tosupport Ferland's bare assertion that he fired Merola and,although it is of no real consequence in the disposition ofthe issue of dates of employment or other issues in this caseother than the reflection it casts on Ferland's credibility, Ifind Merola quit, and that Ferland himself considered himas quit, effective March 26.Turning to Ronald Bessette, Respondent vigorouslycontends he is a supervisor and the General Counsel just asvigorously contends he is not. I agree with the GeneralCounsel for the reasons set forth below.It is clear that Respondent never contended Bessette wasa supervisor or even considered that he was until thequestion of his status was raised by my question to Bessetteas to the difference between an "overall crew boss," whichhe claimed to be, and a "crew chief." That simple questionopened a veritable Pandora's box of testimony, documents,and arguments regarding whether or not he is a supervisor.Richard Ferland, in testimony given prior to Bessette'sappearance as a witness, as General Counsel points out,stated that Ferland had total oversight of the day-to-dayoperation of the property management department andsupervised a staff of site managers and central officemanagers. He further averred that site managers supervisedmaintenance employees working at their sites and thatMaintenance Supervisor Spear supervised some 15 mainte-nance employees, who worked at locations not under a3 There is no evidence when the March 29 list was prepared.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific site manager, was responsible for the scheduling ofthe day-to-day work functions of these employees and toldthem where to work and what to do, and was responsible toFerland for their performance. Ferland's testimony hereimplies that Spear is the direct supervisor of the mainte-nance employees, which includes the lawn crews. Ferlandmade no mention of Bessette, who works at this latterfunction. I note, however, that, after I questioned Bessetteregarding his claimed job title, Ferland, on recall asRespondent's witness, and Spear testified extensively aboutBessette's duties in an obvious effort to show he was indeeda supervisor. As further discussed below these efforts werenot fruitful. Both the list of unit employees submitted byRespondent to the Regional Director on March 29, and thestipulated list of eligible unit employees signed by Ferlandfor Respondent and by the Union on April 2, contained thename of Ronald Bessette. Although the March 29 list andthe subsequent Norris-Thermador4list are not dispositive ofBessette's alleged supervisory status, they do show thatFerland and Respondent, of which he is a manager andagent, considered Bessette to be a unit employee at thattime. I observed Ferland to be a calculating and cleverwitness not given to naivete, and I do not believe histestimony on recall that he placed Bessette's name on theeligibility list because he thought all nonsalaried supervi-sors should be on the list and anyone who did not get paidovertime should be left off, and since Bessette was hourlypaid and received overtime he was included on the list.Apart from my observation that Ferland's demeanorbetrayed his answer, the same day, April 2, that Ferlandsigned the Norris-Thermador list, Respondentssigned theelection stipulation which flatly excluded statutory supervi-sors from the unit without any reference whatsoever tosalary, overtime, or other factors. Ferland's purportedunderstanding of eligibility, which I have discredited, ismade even more unbelievable by the circumstance ofconcurrent signing of the Norris-Thermador list and theelection agreement setting forth the appropriate unit.It was quite obvious to me further on the admission byRespondent that the possibility of Bessette being asupervisor had never even occurred to them prior to myquestion to Bessette about his job title, and that Respon-dent's inquiry thereafter at the hearing was an opportunis-tic investigation as opposed to advocacy of any positionthat Bessette was a supervisor. I say this not in aderogatory sense, inasmuch as I raised the statutoryquestion which the parties were then free to pursue, but asevidence that even at the hearing Respondent was hesitant,to say the least, to openly allege Bessette to be a supervisor,thus revealing doubt even by Respondent that Bessette wasa supervisor. Respondent did not, in fact, do so until thethird day of the hearing, although I raised the question onthe first day, and General Counsel requested Respondentto clarify his position on Bessette's status on the secondday.4 Norris Thermador Corporation, 119 NLRB 1301 (1958).5 The record does not show the identity of the signer of the consentelection stipulation.6 Ferland's testimony that he relied on Bessette's concurrence with thehiring of Lanctot and Francis to determine if they were satisfactory isHaving noted the Respondent's prehearing position withregard to Bessette's status, together with Ferland's purport-ed explanation of it, and the manner in which the questionof his status arose and was pursued at the hearing, I havealso considered the testimony and documents introducedat the hearing with recognition of the long-establishedprecedent succinctly enunicated by the Board in UnitedStates Gypsum Company, 118 NLRB 20, 25 (1957), asfollows:The question whether particular individuals in agiven case are supervisors within the meaning ofSection 2(11) of the Act must be resolved uponexamination of all the evidence in the case. Conclusorystatements that the individuals can 'effectively recom-mend' changes in the status of employees and that they'exercise independent judgment' ...do not establishsupervisory authority. Such expressions are words ofart reflecting legal conclusions, but they are notevidence which assists in the resolution of disputedsupervisory authority. [Footnote ommited.]Accordingly, I will not hereafter allude to the numerousconclusionary assertions in the record, but will only discussthe credible evidence, its implications, and the reasonableinferences to be drawn therefrom.On November 11, 1975, Ferland submitted a mainte-nance reorganization plan to higher management whichwas approved. The plan lists, among its manpower needs tofill each job category, "Grounds Crews-7 fulltime work-ers-in season 3 crews are utilized," and "MaintenanceSupervisor--I person would handle all supervision, pur-chasing, scheduling, inspections, trouble shooting, andrelated function. Could possibly assist in leasing as timewould permit." The plan further states a need for new helpto fill out the complement set forth in the plan andenumerates the number of new employees needed in eachjob category of the plan. Relevant to the instant case is thestated need to hire "Grounds-3 employees (2 of whichshould be crew chiefs)" and "Maintenance Supervisor--Iemployee." Milton Spear was hired on or about December18, 1975, to fill the maintenance supervisor slot andcontinues in that capacity as a salaried employee. RonaldBessette was hired on or about December II11, 1975, to fill acrew chief vacancy at an hourly rate of $3.75. Bothresponded to help wanted ads in the Providence Journal-Bulletin of November 22, 1975. Bessette responded to thead stating "Landscaper: knowledgeable crew chief beingsought. Year around work good pay and benefits for goodworkers." The ad to which Spear replied specifically states"Maintenance Supervisor." I deem it significant that the"Landscaper" ad emphasizes a need for landscapingknowledge as opposed to supervisory ability. MichaelLanctot and Eric Francis, who have been stipulated as unitmembers, were hired as crew chiefs on the same day asBessette was.6Since that date, Lanctot, Francis, andtransparent fiction. Ferland did not even know if Bessette was going to besatisfactory, and I regard this claim of "reliance" to be a deliberatemanufacture designed to support Respondent's fortuitous opportunity toconstruct a defense to certain aspects of the complaint by portraying470 FERLAND MANAGEMENT COMPANYBessette have been the crew chiefs on the three groundcrews, and each crew has been composed of one employeeother than the chief from that time at least through April 1,and the chief also functions as the "crew" truckdriver.Thus, from the preponderance of the credible evidence,what we really have here are three crews of two men each(one of whom is denominated chief of that crew), whichcomports with the complement set forth in the reorganiza-tion plan, with the single exception that the plan suggestsseven full-time workers including crew chiefs.After these new men were hired, Respondent sent a letterto the residents of its apartment buildings in January 1976,advising them that the Company had added workers in thepainting, lawn crews, and janitorial crews to better servicethe residents' needs and that any service problems shouldbe brought directly to the attention of the "MaintenanceSupervisor." There is no provision in this communicationfor resident complaint to or contact with crew chiefs.Bessette testified variously that he is the overall crewboss for grounds maintenance and this job involves"making sure the crew bosses are doing their job, and theyall know what places they are to go"; that Ferland told himon hire that he "was to be hired to take care of group ofmen in different crews. In other words, there would bethree trucks on the road and I was to be one of the crewbosses, overall crew bosses of everything"; that Ferlandtold him his job would be "to take over all the crews and tomaintain the lawns and shrubbery of the complexes"; andthat Ferland told him his job was "to take care of the men,make sure they were on the right jobs, and to do the workmyself also." I find no material internal inconsistencies inthis testimony, and I observed Bessette to be a forthright,credible witness not given to contrived or evasive testimo-ny.7Looking past what Bessette was told on hire, to what hisduties actually turned out to be, I find that by virtue of hiseducational background and experience in landscaping hewas responsible for checking the hedges, lawns, plants,shrubs, and trees to see that they were properly cared for.He is, in sum, a groundskeeper with superior knowledgeand training in the area of landscaping whose duty, inaddition to doing work himself, is to see that thelandscaping is done right from a landscaper's viewpoint.He then tells Spear what is needed in the way of groundsmaterials, and Spear then does the actual purchasing of thematerials.Bessette cannot hire or fire, nor can he effectivelyrecommend such action. This is illustrated by Spear andFerland's rejection of his recommendation that Davis bedischarged for continually sleeping in the truck. He has noauthority to discipline, approve overtime, or permitemployees to leave work early. A striking reflection of theemployees' understanding of Bessette's authority is therefusal of Davis, while working with Bessette, to quitsleeping and get out of the truck and Davis' refusal to dodifferent jobs. Obviously, Davis did not believe Bessettecould do anything about it, and the Respondent's refusal toBessette as a supervisor. I also credit Bessette's testimony that Ferland toldhim Lanctot and Francis were already hired at the time Bessette himself wasbeing interviewed.7 In this regard, Bessette was a far more credible witness then Ferland,whom I do not credit when his testimony conflicts with that of Bessette as towhat one said to the other about Bessette's duties.fire Davis when Bessette reported these matters to Spearconfirms Davis' belief and a lack of authority in Bessette.The schedule of the three crews was set up by Ferlandand Spear. This schedule was to be followed unless Spearhad a special assignment for them. Ferland and Spear splitup the apartment complexes into three routes for the threecrews. Each crew chief had his route to follow and thecrews could go through their route in a routine fashion overand over without any special instructions. Bessette worksregularly on one of the routes and, although Spear, whotestified credibly that the foregoing procedure was the onefollowed, claims that Bessette is supposed to both workwith a crew and spot check the other crews, I conclude thatthis means Bessette is supposed to examine the plantingsfrom a standpoint of expertise and advise the menaccordingly. In any event, I am convinced from a carefulconsideration of all the testimony on the matter thatBessette never did leave his "crew," which only consistedof one other employee, to visit the other jobsites. Further,Spears goes from job to job during the day supervising themen and seeing how the work is proceeding, and the wholepurpose of the three routes according to Spear was to avoidmoving employees around in a haphazard fashion "fromone side of Pawtucket up to East Providence in the sameday."Respondent concedes that Bessette was not included inpreelection meetings held with its supervisors for thepurposes of instructing them on proper behavior during theunion organizational effort. Additionally, Ferland testifiedthat when the older employees complained to him that theyshould get pay raises because the new employees weregetting more pay, he explained to them the difference incompensation was occasioned by the technical training ofthe new men.In my opinion, further laborious statement of theevidence relating to Bessette's status would only compoundthe already redundant recitation above. Respondent hastotally failed to show that any of the elements recited inSection 2(11) of the Act are applicable to Bessette. Theonly discretion he has that remotely resembles statutoryauthority is the right to determine when the one-half hourlunch will be taken by his crew, which right is itselfdependent on the work in process as specifically providedin the Company's rules and the election to dispense withcoffeebreaks when required by the workload. This isminuscle authority in itself and is given to all crew chiefs,including those stipulated in the bargaining unit, not justBessette.I therefore find and conclude in consideration of all theforegoing that Bessette is a skilled landscaper whose role as"overall crew chief's means only that he checks theplantings from a standpoint of expertise, reports to Spear,and acts as a conduit for Spear's instructions to otheremployees. Spear is the only statutory supervisor over thelawn crews; the only control Bessette exercises over otheremployees is that derived from his superior experience inR Richard Ferland was much given to inflation of his testimony, and Idiscount his description of Bessette as "chief of the grounds maintenancecrews" as an example of that inflation.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlandscaping and does not make him a statutory supervi-sor;9 and Bessette is a rank-and-file employee properlyincluded in the agreed-upon bargaining unit at all timesmaterial to this case.2. Union activity and authorization cardsIn late January, after some of the other employees hadexpressed an interest in securing union representation,Milton Teasdale telephoned Union Representative GeorgeNee and asked him if the Union could help improve thewages, working conditions, and other benefits of Respon-dent's employees. Nee replied that it could and a meetingwas arranged for February 2 at the Broadway AthleticAssociation. Teasdale notified other employees, and he, hisbrother, Raymond Teasdale, Harvey Williams, StephenCasey, and Ronald Bessette met with Nee and Hamelin, afellow union agent, at that time and place. Nee andHamelin explained the process of union organization, whata union could do for the employees, and what matterscould be covered by a collective-bargaining agreement.The Union and the employees then discussed the men'scomplaints about their jobs.After the February 2 meeting, Milton Teasdale called theUnion,l°arranged a meeting at his house for February 7,and asked that Nee and Hamelin bring along some unioncards. Nee and Hamelin met with Milton and RaymondTeasdale, and Ronald Bessette on February 7 at MiltonTeasdale's home, and explained that the Union wanted tomake sure the employees wanted a union, and the way toshow it was to sign an authorization card. It was furtherexplained by the Union that in order to file for an electionthe Union had to have 30 percent of the employees signed9 Bugle Coat, Apron & Linen Service, Inc., el al., 132 NLRB 1098, 1100(1961).'o The date of the call is not in the record.I At p. 23, 1. 14, of the official record General Counsel mistakenly citedFebruary I I as the date of the meeting at Teasdale's house.12 Respondent concedes the validity of the cards signed by RaymondTeasdale and Milton Teasdale on February 7 as designations of the Unionto represent them, but challenges Bissette's on the ground he is a supervisor.I have found Bissette to be a nonsupervisory unit employee and thereforefind his card signed on February 7 to be a valid designation of the Union ashis collective-bargaining representative. Respondent also concedes thevalidity of the authorization cards signed by Edward Godfrey on February8, George Murdock on February 26, Robert Resendes on February 27, PaulDansereau on March 2, and Kenneth Bouvier on February 28.The cards read as follows:AUTHORIZATION CARD FOR BETTER wORKING CONDITIONSAND JOB SECURITYUnder the laws of the United States Government employees have alegal right to organize and bargain with their employer on wages andother conditions of employment.Name--Address -CityEmployerWage --Phone Zip-Job Title-Soc. Security No.I designate and authorize the Rhode Island Workers Union to act asmy collective bargaining representative with my employerDateSignature (written)All Names Kept Confidentialup, but that the Union would not seek an election from theBoard unless 60 to 70 percent of the employees signedcards, which would be used to show the Board an electionwas warranted, and that the cards were also an indicationthat the employees wanted the Union to represent them.iRaymond Teasdale, Bessette, and Milton Teasdale signedcards and returned them to the Union on February 7.12Nee and Hamelin gave Milton Teasdale a supply of thecards on which to secure the signatures of other employeesinterested in union representation. Throughout the organi-zational campaign Milton Teasdale was the employee whoarranged and coordinated the meetings between the Unionand the employees and notified the employees of the datesand places of the meetings.Nee and Hamelin met with Respondent's employeesagain on February II and February 28. Milton Teasdalewas present at all meetings with the Union. Finally, onMarch I I, the Union filed the petition for election with theBoard which led to the April 16 election.During this entire period Milton Teasdale was activelysoliciting signatures on cards. He secured a signed cardfrom Edward Godfrey on February 8, George Murdock onFebruary 26, Robert Resendes on February 27, StephenCovill on February 27,13 John Russell on February 21,f4Robert Maurice on March 16, and Theodore Granstorff onMarch 16.Harvey Williams signed a card on February 1 , MichaelLanctot on February 10, Eric Francis on February II,Robert Fernandes on February II, Stephen Casey onFebruary 11, Kim Davis on February 13, and Fred Browneon February 28.'5The card of Michael Merola, bearing a date of March 2,was received in evidence after testimony by a handwriting13 The Employer disputes the cards signed by Covill, Maurice, Gran-storff. Lanctot, Francis, Fernandes, Casey, Williams, and Davis on theground the record does not show that those who signed the cards are thesame individuals who are employees of the Company. This is an exercise infrivolity, for the record evidence clearly establishes that the cards weredistributed to and signed by employees of Respondent. not some passersby,and that the names on the cards are also on the unit list which the partiesstipulated into evidence. Further, not one iota of evidence nor anyallegation was advanced at anytime prior to the argument in Respondent'sposttrial brief, nor does the brief itself argue, that the above card signers arenot employees or that the signatures are forgeries. I also reject thecontention that the cards signed by Lanctot, Francis, Casey, Williams, andDavis are invalid for the reason they were solicited by supervisor Bessette.Inasmuch as I have found Bessette is not a supervisor, participation by himin the solicitation of authorization cards cannot work to invalidate them. Inote further that Respondent's second argument that the cards of Lanctot.Francis. Casey, Williams, and Davis are invalid because solicited byBessette presumes they are employees susceptible to his influence, and thusmilitates against Respondent's first argument that the persons who actuallysigned the cards bearing their names have not been shown to be employees.14 Respondent challenges the validity of Russell's card on the ground hewas no longer an employee on February 21. This challenge is without meritin view of my finding of Russell's continued employment status to March26.15 Respondent disputes the validity of Browne's card, contending thatBrowne was told by Teasdale or Nee that everyone else had signed but himand this was a misrepresentation which induced him to sign the card.Respondent relies on S. E. Nichols Company, et al., 156 NLRB 1201 (1966).and Engineers & Fabricators, Inc., 156 NLRB 919 (1966), to support histhesis. Engineers & Fabricators Inc., does not support the argument at all ifRespondent, as I presume he is from a reading of the case, relies on thediscussion, p. 941 therein, of the card of Stzelecke which was counted eventhough he was falsely told by the solicitor that a majority of employees hadsigned cards because there was no evidence this false claim was a materialfactor in his decision to sign. Nichols holds, see p. 1211, that employee472 FERLAND MANAGEMENT COMPANYexpert that the signature on the card and that on the FormW-4, Employee's Withholding Allowance Certificate, fromRespondent's records were, in the expert's opinion, signedby the same person. Respondent does not dispute thesignature, but disputes the date which is unsupported byany testimony as the date on which Merola signed. Thepoint is well taken. However, the card bears the timeclockimprint of Region 1, National Labor Relations Board,showing it was received at 11:13 a.m. on March 12.General Counsel argues that no evidence was presented byRespondent it was not signed on March 2. It is notRespondent's burden to prove the date on the card. On thebasis of the evidence before me, I can only conclude that itwas signed on or before March 12, more likely on or beforeMarch 11 (the date of the petition which it apparentlyaccompanied in view of the fact that 16 other cards weremarked received by the Board on March 12), I can onlyfrom the evidence before me assign it a date of March 10,because Nee's testimony that he forgot to take the cardswith him on the morning of March II when he filed thepetition, implies that he had the signed cards in hispossession before the morning of March I 1.Although the authorization cards purportedly signed byDominic Giorgianni and Albert La Fontaine were notproduced at the hearing, the General Counsel, in sub-stance, contends that the testimony of Giorgianni and LaFontaine relating to the signing of the cards is sufficient toshow that they designated the Union as their representa-tive, citing Aero Corporation, 149 NLRB 1283, 1291 (1964),and Howard-Cooper Corporation, 117 NLRB 287, 288(1957), in support of this contention. Respondent countersthis argument on the grounds that (1) no cards wereproduced for Giorgianni and La Fontaine; (2) La Fontainedid not specifically testify that he was an employee of theEmployer; (3) La Fontaine signed, if he signed, his card inthe presence of supervisor Bessette; and (4) La Fontainesigned in reliance on the misrepresentation that he was toldhe was the only one who had not signed a card. I rejectRespondent's contentions (2) and (3) for reasons set forthin footnote 13 above.Giorgianni credibly testified that he signed a card likethe authorization cards in evidence at the request of MiltonTeasdale on approximately March 3, which was his firstday of employment, and returned it to Teasdale. It wasstipulated by the parties that the payroll compilationshowing Giorgianni first worked during the week endingMarch 10 is accurate, and the basic payroll register, whichI have examined, shows he worked 40 hours that week.March 10, 1976, fell on Wednesday, therefore, excludingSaturday and Sunday, I conclude Giorgianni's first day atwork was Thursday, March 4, and that he did sign anauthorization card on March 4. Inasmuch as Giorgianni'suncontroverted testimony is that he signed the authoriza-Bonham signed a card in reliance on the misrepresentation that 75 percent ofthe girls had signed. In the instant case. Browne credibly testified that hewas given the card by Milton Teasdale or union agent Hamelin, probablyTeasdale, who said "you're the only one who hasn't signed." However,Browne refused to sign, stating "I don't sign anything without reading it."He then read it. filled it out, and signed it "of my own free will." Clearly,Browne did not sign the card because of the misrepresentation. In fact, herefused to do so and only did sign after he carefulls examined the card andexercised his independent judgment in deciding to sign Unlike Nihols, andtion card, which was like that of Bouvier which is inevidence and reads as set forth in footnote 12 above, andwas told at the time by Teasdale that the purpose of signingwas to get the Union in, I conclude that Giorgiannidesignated the Union as his bargaining representative onMarch 4.16La Fontaine also testified that he signed an authorizationcard like that of B uvier after Milton Teasdale was fired onMarch 12 and before the election on April 16. He washome recuperating from an operation at the time andBessette brought him the card. He further testified that hewas told at the time that he was the only employee who hadnot signed and that is why he signed it, but further states heread the card before he signed it. Bessette avers that hegave the card to La Fontaine and saw him sign it a fewdays after Teasdale was fired. Bessette claims he read thecard to La Fontaine before he signed it. The card was notproduced at the hearing. Apart from the impossibility offixing a date of La Fontaine's signing with any precision onthe basis of the testimony adduced, I conclude that LaFontaine's uncontroverted testimony, which I credit, thathe signed the card in reliance on the statement that he wasthe only employee who had not signed, which is amisrepresentation inasmuch as not all employees eversigned cards (as evidenced by Roland Morin's credibletestimony that he did not sign one and the maximumnumber of card signers claimed at hearing was 22,including La Fontaine, out of a unit of 33 employees),works to invalidate his designation of the Union as onesecured by misrepresentation and does not represent hisunfettered choice in the matter.3. The alleged independent 8(a)(1) violations17and the written warning to and discharge ofMilton TeasdaleMilton Teasdale met with Ferland in Ferland's office onor about February 27. According to Teasdale, Ferland saidhe understood Teasdale was not happy with the Company,and when Teasdale said he was not because new employeeswere getting paid more than old, asked how much more anhour Teasdale wanted. Teasdale asked how much Ferlandthought he was worth and Ferland said he could not paythat much and asked how much larger a truck allowanceTeasdale wanted and whether he would like to be salaried.Receiving no answer to either question, Ferland asked ifTeasdale would like a maintenance job. Teasdale said itsounded good and Ferland said he would see what hecould do about it. Then Ferland remarked that heunderstood there was a union movement going on.Teasdale agreed there was and volunteered that he hadsigned a union card. Ferland then asked how he could nipthe Union in the bud. Teasdale said it could be done bypaying the men more wages and holiday pay. Ferlandlike Engineers & Fabricators, the misrepresentation was not a material factorin his signing the card and it will be counted as a valid, uncoerceddesignation of the Union as his representative.16 lloward-Cooper Corporation, 117 NLRB 287, 288, 295 ( 1957): Serv-U-Stores, Inc., 225 NLRB 37, 40 (1976).'7 At the hearing. General Counsel withdrew the allegation that RobertEithier interrogated an employee, and no evidence was proffered oradduced in support thereof.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked how long he had to work on it and, receiving theanswer that he had from a week to a week and a half,stated there was no way he could do it in that time becausehe could not get Respondent's board together.Ferland's version of the February 27 meeting is thatTeasdale came in and said he wanted to talk aboutcompensation. Ferland asked him what he was looking for,what would it take to make him happy, would he like tochange jobs, get into maintenance perhaps. After somediscussion about a potential maintenance job, Teasdalesaid he would rather stay in painting. According toFerland, he asked, "[G]ee, Milton, exactly what is it youwant," and Teasdale said, "I'm going to level with you,some of the guys have got together and I signed a card forthe Rhode Island Workers Union." Ferland's assertedresponse was, "[W]ell, fine, Milton, what is it you arelooking for? You are here for a reason. You said youwanted to talk about compensation. What is it you want?"Teasdale replied he wanted accrued vacation benefitstaking into account the years he had worked for theCompany as a subcontractor as well as his years of directemployment. Ferland said "[W]ell, gee, Milton, thatdoesn't sound quite right to me," and Teasdale remindedhim not to forget that employees were organizing, he hadsigned a card, and he thought he could nip the whole thingin the bud for Ferland. Teasdale explained that if he got hisaccrued vacation benefits and maybe some paid holidayswithin 10 days or so he might be able to nip the whole thingin the bud. Ferland's response to this was that he did notknow that he would do anything in those areas, did notthink Teasdale could get accrued vacation benefits, butwould think about it and see Teasdale later.The two versions are in substantial agreement that themeeting first concerned the question of additional compen-sation and/or a different job for Milton Teasdale. Thematerial divergence in testimony commenced when eachdiscusses how the question of the Union came up andcontinues through the rest of the conversation.In another context, Ferland concedes that he resisted theUnion and meant to do so successfully. This is not, ofcourse, illegal in and of itself for there are many ways anemployer may lawfully resist and actively campaignagainst union organization of its employees. Ferland'sconcession does however establish his hostility toward anddesire to avoid unionization, and employee awareness ofthat hostility is evidenced by the laughter raised amongthem by Nee's statement, at the union meeting of February28, that voluntary recognition by Ferland on the basis of acard check would be possible. I am convinced that MiltonTeasdale was aware of Respondent's attitude in this regardwhen he met with Ferland on February 27. This cuts bothways. With this knowledge, it can be argued that Teasdalesought to capitalize on the Employer's attitude to ingratiatehimself with Ferland and secure benefits for himself. Onthe other hand, it can be equally argued that knowledge ofFerland's attitude would deter Teasdale from the overtadvances that Ferland testifies he made, for fear ofretaliation.i' Milton Teasdale says he was alone. Kearns says Raymond Teasdalewas also present. I credit Milton Teasdale, although I do not consider this acritical point.On the whole, I am persuaded that the latter is true. As Ihave earlier indicated, I found Ferland to be a calculating,clever, and opportunistic witness who conveyed an impres-sion of conscious effort to shore up Respondent's defenses.Milton Teasdale impressed me as a much more open andcandid witness than Ferland, not given to subtle shadingsand fencing with counsel, as was Ferland, Teasdaleappeared to be making a conscientious effort to recountevents as he recalled them, even to the extent of fullyadmitting faulty recollection of dates. I found MiltonTeasdale a far more direct and credible witness thanFerland, and I do not believe that he attempted to strike adeal with Respondent to destroy the organizationalcampaign in which he was the leading employee activist.Accordingly, I conclude that Ferland seized on theopportunity presented by Teasdale's complaint about thewages being paid new employees to dangle before him thecarrot of increased personal job benefits, interrogate himabout the union campaign, and seek to enlist his help indefeating the Union, all individually and collectively inviolation of Section 8(aXI) of the Act. Then, when hefound that Teasdale's suggestion was to increase wages andholiday pay for all employees, lamely abandoned the topicby noting that the time estimated by Teasdale to be left toRespondent to so act was too short to admit accomplish-ment. In short, Ferland attempted to inveigle Teasdale, notthe contrary, and I credit Teasdale's version of theconversation.Ferland told John Kearns, director of the federallyinsured rental program for Respondent at the time, onMarch 1, that the Rhode Island Workers Association wasorganizing the Company's employees. The following day,according to Milton Teasdale, he i entered Kearn's officeand asked to talk to him privately. Teasdale asked Kearnsif he had heard about the union movement. Kearnsacknowledged that he had and cautioned Teasdale that hewas in with the wrong crowd and that the Union wascomposed of radicals and named Father Shelton (appar-ently an ex-priest active in efforts on behalf of low incomegroups) and Gary Hamelin as radicals. Kearns agrees thathe did caution Teasdale that he knew of the Rhode IslandWorkers Association and to be careful, "might havementioned" Father Shelton as part of the Union, and toldTeasdale that he, Kearns, was on management's side in thematter. I credit Teasdale's version as substantially corrobo-rated by Kearns, and conclude that Teasdale was the morecandid and complete in his description of the meeting.There is no allegation in the complaint, nor does GeneralCounsel contend, that Kearns' conduct constitutes anunfair labor practice. I agree. The subject was broached byTeasdale and Kearns did nothing more than respond. Hiscautions to Teasdale had nothing to do with possibleEmployer retaliation, but were designed to put Teasdale onnotice of Kearns' opinion of some union elements hebelieved to be undesirable. Kearns' comments, as an agentof the Respondent, do however, display Company hostilityto the Union.Spear concedes he had a brief discussion with MiltonTeasdale during the week of March 5 that amounted to an474 FERLAND MANAGEMENT COMPANYinquiry by Spear, after Teasdale had spoken of the Union,if the union movement was caused by Spear's hire.Teasdale assured him that it was not. I view Spear'squestion as quite natural in view of the general discontentabout the wages being paid to new employees, and do notconsider it to fall within the confines of unlawful interroga-tion, nor does the complaint so allege. Similarly, at anotherpoint in March, either March 5 or 11,19 during a discussionabout Milton Teasdale doing redecorating by himself,Teasdale remarked he would get help when the Union gotin. These conversations, as well as the one with Kearns,demonstrate that Milton Teasdale was the most vocal ofthe employees in discussions with management regardinghis union sympathies.On March 11, Ferland issued a memorandum to MiltonTeasdale which was placed in a sealed envelope andforwarded to Spear who delivered it to Teasdale at the endof the day. Teasdale did not open and read it until he gothome from work. The memo reads as follows:Milt, upon reviewing your time card today, I findyou are still turning in time for working on your lunchperiod. As I told you before, this is not a good practice.Therefore, I must ask that effective 3/12 you take your1/2 hour lunch break as all other employees do. Also,please remember that no overtime for Saturday work isallowed, other than that allowed in writing by yoursupervisor, or someone else of equal authority.The following morning, Spear mentioned to Ferland thatMilton Teasdale had been absent on March 10 withoutreporting in. According to Spear, Ferland said he wouldlook into it. Ferland concedes that he was aware of theabsence on March II when he issued the memo toTeasdale and did not intend to ask Spear about it, butclaims he did not then know it was an unreported absence.According to Ferland, the fact that the absence wasunreported was what persuaded him to discharge MiltonTeasdale. Ferland equivocally first testified that he did notask Spear what Teasdale's excuse was and did not know ifhe had one, but then claims that he asked Spear if Teasdalehad offered a valid excuse to which Spear answered he hadnot, and then later testified that he did not ask Spearwhether Teasdale had offered any excuse. Spear does notrecall saying anything to Ferland other than that Teas-dale's absence was unreported. Without corroboration bySpear, which is notable by its absence, and given thevacillating inconsistency of Ferland's testimony on thematter, I find that Ferland did not ask whether Teasdalehad an excuse, nor did Spear say he did not.In any event, Ferland called Spear back into his officelater in the morning about 10 or 10:30 and told him that hehad decided to discharge Teasdale for the nonreportedabsence and "other violations," and that Spear should haveMilton Teasdale in the office at 4:30 p.m. Spear deliveredTeasdale at the appointed time to Ferland's office andremained through the discharge interview. From a compos-ite of the credible testimony, it appears that Ferland told19 I do not regard the date as a significant matter, but on balance, I aminclined to fix the date as March II, in view of Bessette's testimonycorroborating Milton Teasdale on the matter.20 I regard other matters of alleged misconduct raised after the decisionTeasdale that he was being discharged for the nonreportedabsence as the main reason, and other company policyviolations including the ones mentioned in the March 11memo. During the conversation other matters weretouched on relating to the reasons, but it is clear thatRespondent takes the position Teasdale was fired for thenonreported absence and the March I 11 memo items.20It isalso clear that Respondent concedes that but for thenonreported absence Teasdale would not have beendischarged. Teasdale protested to Ferland that he wasbeing fired for union activities, which Ferland denies wasthe case, and Ferland acknowledges that Teasdale told himhe was sick on the day in question but states he disregardedthat excuse, even though he concedes that he does notknow if Teasdale was sick or not.A reconstruction of the events relating to the March Iwarning and March 12 discharge, with careful consider-ation of the relative credibility of the witnesses and logicalconsistency and probability, leads me to the followingconclusions.Teasdale had worked directly for Respondent as apainter for about 8 years. During that time he had, so far asthe record shows, received no warnings or other disciplineand his work was satisfactory. He had long been grantedpermission by Ferland to work through his lunch hour andon Saturdays as the work required. He worked fourSaturdays in January 1976.Although it appears that Ferland, sometime in December1975, asked Teasdale why he was claiming one-half hourovertime and told him Respondent could neither verify norapprove of him working through his lunch period, andSpear told Teasdale that he could not work during lunch,apparently at a later date in December 1975 or January1976, 1 credit Teasdale's testimony that he protestedSpear's action to Ferland who then told him to go aheadand work the lunch hour in view of the fact it was alongstanding practice of Teasdale to so do, and I find thatFerland thereby rescinded his earlier instruction not towork during lunch.There was no more criticism of Teasdale's work practicesuntil the March 11 memo, nor is there any evidenceFerland imparted any instructions to Spear, Teasdale'ssupervisor, to correct them even though Spear was the onewho normally checked the weekly timecards which reflectthe days and hours worked. Ferland's apparent claim thathis first instructions to Teasdale in December to change hiswork practices remained in full force and effect is belied bythe total absence of any attempt to police Teasdale's workto assure he was conforming to the purported instructionseven though Ferland well knew that Teasdale's work habitsfor many years, which Ferland had expressly condoned,were contrary to his alleged December instruction. Fur-thermore, even Ferland's memo of March 11 bears nowarning, express or implied, of discharge for repetitionbefore Teasdale's discharge.The only real reason advanced by Respondent forTeasdale's discharge that has any colorable merit at all isto discharge, as justification therefor. to be mere makeweights, and the veryattempt to raise additional defenses testifies to the weakness of the primaryasserted reasons.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe failure to report in that he was off sick. Apart from thetotally incredible idea that Respondent would be persuad-ed to discharge such a long-term satisfactory employee forone such infraction, without even seeking an explanation,the pretext in the thing is clearly shown by Ferland'stestimony, in an attempt to show past practice, that he hadfired Merola and Bird for not reporting absences, which hethen retracted in the face of company records showing bothhad voluntarily quit. Respondent proffered no evidencethat anyone had been fired for not reporting absences. TheCompany's own rules on the matter do not prescribeprecipitate discharge as the remedy. Respondent's recordsshow that loafing on the job, checking in early, sleeping onthe job, nonreported absences, refusal to wear companyuniforms, the use of abusive language to tenants, repeatedhorseplay on the job, use of company property for personalgain, and drinking on the job, all occasioned only awarning for the employee concerned until a number ofthese occurrences accumulated. The Company records thusreflect a lenient attitude toward employee breaches ofpolicy, which sharply contrasts with the rapid discharge ofMilton Teasdale, a capable long-term employee with aproven record of satisfactory performance.As Respondent concedes, and Spear testifies, whenTeasdale reported to work on the morning of March 11Spear asked where he had been the day before and,receiving the reply that Teasdale had been off sick, neitherquestioned the excuse nor reprimanded or disciplinedTeasdale in anyway. Spear merely told Teasdale he wasglad he was back and to go complete the job he wasassigned to do the day before. Spear expressed noparticular concern about the matter and did not mention itto Ferland until March 12, when, in the course of otherwork-related discussion, he commented to Ferland thatTeasdale's absence had been unreported by Teasdale.From his testimony, and my observation of Spear, it wasapparent to me that he attached no great importance to thematter. This contrasts sharply with Ferland's rapid actionin discharging Teasdale upon receiving Spear's commentthat the March 10 absence was unreported. I find itdifficult to believe, in the face of the record of various typesof misconduct by other employees, including nonreportedabsence, which drew nothing more than warnings and longtolerance from Respondent, and Ferland's failure toimpress on Spear the alleged gravity of an offense like thatof Teasdale's, which he obviously had not in view ofSpear's mild reaction to Teasdale's absence, that Ferland'sdecision to discharge was based on some establishedcompany policy. Viewed in this light, I am persuaded thatFerland seized upon Spear's comment about Teasdale andcoupled it with the March I warning concerning matterseven he did not think warranted discharge to rid himself ofa leading union adherent and thus himself "nip this thingin the bud." Ferland knew from his February 27 conversa-tion with Teasdale that he was active in the Union'scampaign, and his request for Teasdale's help to stop theUnion implies a belief that Teasdale was in a position to do21 See Hartsell Mills Company v, N.L.R.B., Ill F.2d 291, 293 (C.A. 4,1940); and N.L.R.B. v. Tepper, Edward P., d/b/a Schoenberg Farms, 297F.2d 280(C.A. 10, 1961).22 N.L.R.B. v. Symons Manufacituring Co., 328 F.2d 835, 837 (C.A. 7,1964).so. Even if one accepts Ferland's version of the February27 conversation, which I do not, Teasdale's alleged claimthat he could nip the campaign in the bud was enough toalert Ferland of Teasdale's strategic position in theorganizing campaign.Respondent admittedly is hostile to union organizationof its employees, and Kearns' comments to Teasdaledemonstrate the depth of Respondent's antipathy. MiltonTeasdale was the leader of employees in the Unioncampaign, and he was the one most prominently known tothe Company as a union adherent. Ferland knew it, Spearknew it, Kearns knew it, but no other employee's unionactivities were made so apparent to Respondent. He wasdischarged but 14 days after Ferland interrogated him andsought his assistance in defeating the Union, and duringthe period between February 27 and his discharge Teasdalespoke favorably of the Union to both Kearns and Spear.The causes advanced by Respondent to justify the March11 memo and the discharge are flimsy constructs that willnot withstand the breath of reason, and I conclude from allthe evidence that both were motivated by Respondent'sunion animus applied to the Union's most visible adherent,Teasdale. The Board and courts have repeatedly observedthat the employer's motive in cases of this type is oftendetermined by circumstantial evidence.21It is clear that"the mere existence of valid grounds for a discharge is nodefense ...unless the discharge was predicated solely onthose grounds, and not by a desire to discourage unionactivity."22If there are legitimate grounds for discharge,"the question is whether those were in fact the onlygrounds ...or whether they were put forth as a merepretext to justify an impermissible discharge." 23I am convinced and find, for all of the reasons set forthabove, that Respondent's asserted reasons for the March11 memo to Milton Teasdale and his March 12 dischargewere advanced as pure pretext to mask an unlawfulmotivation, and that the March 11 memo altering Teas-dale's working conditions and his subsequent dischargewere for the purpose of discouraging union activities inviolation of Section 8(a)(3) and (1) of the Act.244. The objectionsThe objections to the election set for hearing in Case 1-RC-14352 read as follows:"2. On or about March 12, 1976, the day after thePetitioner requested a Board election, Employerthrough its agent Richard Ferland discharged employeeMilton Teasdale for union activity."4. By these and other acts the above namedEmployer has interfered with, restrained and coercedemployees in the exercise of rights guaranteed inSection 7 of the Act."Respondent contends that the objections should beoverruled because there was no objectionable conduct23 N.L.R.B. v. Pembeck Oil Corp., 404 F.2d 105, 109-110(C.A. 1, 1969).24 In reaching this decision, I have carefully examined the findings andrelated papers of the Rhode Island Department of Employment Securityregarding Teasdale's discharge and find nothing therein to alter myconclusions.476 FERLAND MANAGEMENT COMPANYalleged to have occurred after Respondent became aware,on March 15, of the filing of the petition, and that MiltonTeasdale's discharge of March 12 "cannot be held to haveoccurred during the pre-election period for purposes of afinding that the election should be set aside, in the contextof a Section 8(a)(5) case." Respondent argues that thepurpose of the Ideal Electric25rule, which sets forth theperiod between the date of the filing of the petition and thedate of the election as the timespan within whichobjectionable conduct must occur to warrant setting asidean election, is to prohibit interference with the electionprocess from the point the employer becomes aware of "thefact that than an election is imminent," and an employercannot be guilty of seeking to interfere with an electionwhich he does not know has been requested. This argumentis plainly contrary to established Board law. There is norequirement that the Employer know of a petition beforehe can be held accountable for his objectionable conduct.The Ideal Electric rule carries no such caveat, nor does thefurther extension and explanation of the Ideal Electric rulein Goodyear Tire and Rubber Company, 138 NLRB 453(1962), establish any such exception. Furthermore, it is wellsettled that the Board will consider objectionable conductoccurring on the date the petition was filed, even though itoccurred prior to the hour of filing. West Texas EquipmentCompany, 142 NLRB 1358 (1963). Respondent, however,points to Connor Trading Companr, Inc., 188 NLRB 263(1971), as precedent for its argument. This reliance ismisplaced. Connor does not purport to change the rule ofIdeal Electric and Goodyear Tire and Rubber, nor does it doso. Connor merely holds that the employer therein did notcommit objectionable conduct by announcing wage in-creases because it was not shown that the timing of theannouncement was for the purpose of influencing employ-ees in their choice of bargaining agents, or that theemployer even had notice of any continued union interestin representing its employees. In short, there was no illegalmotivation by Connor and the objection therein failed onits merits. This is quite different from the situation in theinstant case where there was a continuing union campaignof which Respondent was aware, and the record displaysan illegal motivation in Ferland's statements of February27 and the March 11 and 12 actions taken againstemployee Union Leader Milton Teasdale. Accordingly, Ifind Connor clearly distinguishable on its facts andunsupportive of Respondent's thesis that an employer mustknow of a pending petition before it can be held liable forits objectionable conduct.The only matters before me that fall within the criticalperiod are the warning to Teasdale of March 11 and hisdischarge on March 12. 1 do not believe that the March Iwarning, although an unfair labor practice, is in itselfsufficient to warrant setting aside the election because itwas only communicated to Teasdale and could only havehad a minimal effect on the election in that it could onlyhave affected his vote, which was not determinative of theresults. An unlawful discharge, however, has an impact far2S Ideal Electric Co., 134 NLRB 1275 (1961): Goodvear Tire and RubberCompany. 138 NLRB 453 (1962).26 Irving Air Chute Comrany. Inc., Marathon Division, 149 NLRB 627(1964).beyond the discharge, particularly the discharge of aleading union adherent the effect of such discharges wasaptly described by my colleague Administrative Law JudgeSilberman in Performance, Inc., 208 NLRB 618, 625 (1974),in the following terms:A threat then hangs over the remaining employees thatif they support the Union they too will be subject toperemptory removal from their jobs. Such threat is aforceful constraint on the exercise by employees of theirstatutory rights to engage in self-organizational activi-ties. It interferes with the opportunity the statute givesemployees to make a rational, considered and freechoice in a representation election. Also, the fearsgenerated in employees by the discharge of coworkersare pervasive, difficult to extinguish, and quick toreappear under only slight stimulus.I concur completely in Administrative Law JudgeSilberman's exposition of the effect of an unlawfuldischarge on the electorate, and conclude that the illegaldischarge of Milton Teasdale on March 12 is objectionableconduct requiring that the election be set aside, and I shallso recommend to the Board.5. The duty to bargain and the refusal to bargainHaving concluded that the election should be set aside, itis now appropriate to consider the refusal-to-bargainallegations.26The parties have agreed to the appropriateunit which is set forth hereinabove.The evidence derived from the Respondent's records,stipulations of the parties, and the credible testimonydiscloses the following unit composition:Payroll ending date 2/11-number of employees 32;2/18-32; 2/25-32; 3/3-31;27 3/10-32; 3/17-31;3/24--31; 3/31--31;28 4/7-27; and 4/14-27. (IncludingMilton Teasdale.)The following named unit employees signed valid unionauthorization cards on the dates set after their names.Milton TeasdaleRaymond TeasdaleRonald BessetteEdward GodfreyMichael LanctotEric FrancisRobert FernandesStephen CaseyHarvey WilliamsKim DavisJohn RussellGeorge MurdockRobert ResendesStephen CovillFred BrowneKenneth BouvierFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruaryFebruary777810IIIIII111321262727282827 Kevin Meehan was not an employee after February 25.26 Kim Davis. Stephen Casey. Michael Merola. and John Russell.included in the number. were terminated March 26. Therefore, there onlyremained 27 unit employees thereafter.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaul Dansereau29Dominic GiorgianniMichael MerolaRobert MauriceTheodore GramstorffMarch 2March 4March 10March 16March 16From the foregoing, it can be seen that the Unionenjoyed majority status commencing February 28, whenvalid authorization cards had been signed by 16 of the 31unit employees. Its majority increased to 19 of 32 onMarch 10, which was Dansereau's last day of employment;went to 20 of 31 by March 16; remained at that level untilDavis, Casey, Merola, and Russell were terminated onMarch 26; and thereafter stood at 16 of 27 through April14.Respondent, by its agent Ferland, knew there was unionactivity among its employees at least as early as February27, and on that date, embarked on its course of unfair laborpractices which were aimed at discouraging employeesupport of the Union and thus prevent the Union fromattaining majority status, or destroying any majority statusthe Union may have attained. I find that Respondent'sunfair labor practices, particularly the discharge of MiltonTeasdale, interfered with the election process, had atendency to undermine the Union's majority strength, andprevented the holding of a fair election on April 16. Inthese circumstances a bargaining order effective February27 is warranted to protect the employees' statutory right toselect their own collective-bargaining representative, and tobe free from restraint or coercion in the exercise of thatright.30Upon the foregoing findings of fact and conclusionsbased thereon, and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAWI. The Respondent, Ferland Management Company, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union, Rhode Island Workers Union, Ind., is alabor organization within the meaning of Section 2(5) ofthe Act.3. The following unit constitutes a unit appropriate forcollective bargaining:All full-time and regular part-time maintenance, janito-rial and landscape employees of the Respondent,employed at service locations at which the Respondenthas custodial management contracts, including FourSeasons North and Plaza Village, Woonsocket; FourSeasons East, East Providence; Four Seasons South,Warwick; Four Seasons West, West Warwick; andGeorge Street Apartments, Pawtucket, Rhode Island,excluding guards and supervisors as defined in Section2(11) of the Act.4. At all times since February 28, 1976, and continuingto date, the Union has been the exclusive representative ofall the employees within said appropriate unit for purposes29 Dansereau was terminated March 10.:3o N.L.R.B. v. Gissel Packing (bo. Inc., 395 U.S. 575 (1969): Trading Port,of collective bargaining within the meaning of Section 9(a)of the Act.5. By interrogating Milton Teasdale about his unionactivities on or about February 27, 1976, Respondent hasviolated Section 8(a)(1) of the Act.6. By soliciting grievances from and offering MiltonTeasdale improved wages, benefits, and working condi-tions on February 27, 1976, in order to induce him toabandon his union activity, Respondent violated Section8(a)(1) of the Act.7. By soliciting Milton Teasdale, on February 27, 1976,to assist in undermining and destroying the Union'sorganization effort, that Respondent violated Section8(a)(1) of the Act.8. By eliminating, on March 11, 1976, Milton Teas-dale's lunch time and Saturday work in reprisal for hisunion activities, Respondent violated Section 8(a)(3) and(1) of the Act.9. By discharging Milton Teasdale on March 12, 1976,for engaging in union activities, and thereafter failing orrefusing to reinstate him, Respondent has violated Section8(a)(3) and (1) of the Act.10. Respondent engaged in objectionable conductrequiring that the election conducted on April 16, 1976, inCase I-RC-14352 be set aside.11. By engaging in the above-described violations ofSections 8(a)(3) and (1) of the Act for the purpose ofundermining and destroying the Union's majority status,or to prevent it from attaining such status, Respondentviolated Section 8(a)(5) and (1) of the Act.12. The violations of the Act found herein interferedwith the election process, had a tendency to undermine theUnion's strength, prevented the holding of a fair election,and warrant the issuance of a collective-bargaining order.13. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIn order to remedy the unfair labor practices foundherein my recommended Order will require Respondent tocease and desist from further violations, to post anappropriate notice, and to offer unconditional reinstate-ment to Milton Teasdale and make him whole for all wageslost by him as a result of his unlawful discharge, suchbackpay to be computed on a quarterly basis, plus interestthereon at 6 percent per annum, as prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962). I will alsorecommend that the Respondent be ordered to recognizeand bargain with the Union as the exclusive collective-bargaining agent of the employees in the unit foundappropriate herein.Pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:Inc., 219 NLRB 298 (1975); Beasley Energy, Inc., d/b/a Peaker Run CoalCompany, Ohio Division #1, 228 NLRB 93 (1977).478 FERLAND MANAGEMENT COMPANYORDER31The Respondent, its agents, officers, successors, andassigns, shall:i. Cease and desist from:(a) Discouraging membership in the Union, or any otherlabor organization, by discharging employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment.(b) Refusing to recognize and bargain with the Union asthe exclusive bargaining representative of all the employeesin the above-described appropriate unit.(c) Coercively interrogating employees concerning theirand other employees' union activities and desires.(d) Soliciting grievances from and promising benefits toemployees for the purpose of discouraging union activity.(e) Soliciting employees for assistance in underminingand destroying union organizational efforts among itsemployees.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the purpose of the Act:(a) Upon request, recognize and bargain with the Unionas the exclusive representative of all employees in theaforesaid appropriate unit and, if an understanding isreached, embody such understanding in a written, signedagreement.(b) Offer to Milton Teasdale immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake Milton Teasdale whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim, in the manner set forth in the section of this Decisionentitled "The Remedy."(c) Preserve and, upon reasonable request, make avail-able to the Board and its agents, for examination andcopying, all payroll records and reports and all otherrecords required to ascertain the amount, if any, of anybackpay due under the terms of this recommended Order.(d) Post at its Rhode Island offices and facilities, copiesof the attached notice marked "Appendix."32Copies ofsaid notice, on forms provided by the Regional Director forRegion 1, after being signed by the Respondent's autho-rized agent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that these notices are not altered, defaced, orcovered by other material.31 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.32 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(e) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply with this Order.IT IS FURTHER ORDERED that Case I-RC-14352 be, and ithereby is, transferred to and continued before the Board inWashington, D.C., and that the provisions of Section102.46 and 102.69(e) of the Board's Rules and Regulations,Series 8, as amended, shall govern the filing of exceptionsin said case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE hereby notify our employees that:WE WILL NOT discourage membership in RhodeIsland Workers Union, Ind., or any other labororganization, by discharging any of our employees or inany other manner discriminating against them inregard to their tenure of employment or any term orcondition of employment.WE WILL NOT interrogate our employees concerningtheir or other employees' union activities, membership,or desires.WE WILL NOT solicit grievances from and/or promisebenefits to our employees for the purpose of discourag-ing their union activities.WE WILL NOT solicit our employees to assist us inundermining and destroying union organizationalefforts.WE WILL NOT refuse to recognize or bargain withRhode Island Workers Union, Ind., as the exclusiverepresentative of all employees in the bargaining unitdescribed below.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL upon request, bargain collectively withRhode Island Workers Union, Ind., as the exclusivebargaining representative of all the employees in thebargaining unit described below with respect to rates ofpay, wages, hours of employment, and other conditionsof employment, and, if an understanding is reached,embody that understanding in a written, signedagreement. The bargaining unit is:All full-time and regular part-time maintenance,janitorial and landscape employees employed byus at service locations where we have custodialmanagement contracts, including Four SeasonsNorth and Plaza Village, Woonsocket; FourSeasons South, Warwick; Four Seasons West,West Warwick; and George Street Apartments,Pawtucket, Rhode Island, excluding guards andsupervisors as defined in Section 2(11) of the Act.WE WILL offer to Milton Teasdale immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningshe may have suffered as a result of the discriminationagainst him.All our employees are free to join Rhode Island WorkersUnion, Ind., or any other labor organization.FERLAND MANAGEMENTCOMPANY480